USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 96-1564                                  CHUKWU E. AZUBUKO,                                Plaintiff, Appellant,                                          v.                          THE FIRST NATIONAL BANK OF BOSTON,                              THEIR BOARD OF DIRECTORS,                                 Defendant, Appellee.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                  [Hon. George A. O'Toole, Jr., U.S. District Judge]                                 ____________________                                        Before                                Selya, Cyr and Boudin,                                   Circuit Judges.                                   ______________                                 ____________________            Chukwu E. Azubuko on Reply to Motion for Summary Disposition.            _________________            Robert L. Klivans on Motion for Summary Disposition for appellee.            _________________                                 ____________________                                    August 7, 1996                                 ____________________                      Per Curiam.   Appellant  Chukwu E.  Azubuko appeals                      __________            from  the district court's dismissal of his complaint against            appellee First  National Bank of Boston.   Appellee has moved            for summary disposition of the  matter under Local Rule 27.1,            arguing  that the  appeal does  not  present any  substantial            questions.  We agree.                      1.  Subject Matter Jurisdiction.  Appellant appears                          ___________________________            to  confuse  personal  jurisdiction  over  a  defendant  with                         ________            subject matter jurisdiction over a cause of action.  Only the            ______________            latter type of  jurisdiction is in question in this case.  In            this context,  then, we  first note  that appellant's  claims            plainly  do not  "aris[e] under  the  Constitution, laws,  or            treaties  of the  United  States."   See  28  U.S.C.    1331.                                                 ___            Rather, he is asserting state law claims.   Under 28 U.S.C.              1332(a),  the  district  court  has  jurisdiction  over  such            actions  where  the  controversy  is   between  "citizens  of            different States."  Appellant does not dispute that defendant            is a citizen of Massachusetts.                      For  individuals,   citizenship  is   equated  with            "domicile."   See Rodriguez-Diaz v. Sierra-Martinez, 853 F.2d                          ___ ______________    _______________            1027, 1029  (1st Cir. 1988).   Domicile, in turn,  requires a            home and physical presence in a state.  Id.  Appellant states                                                    ___            that he  is a  resident of Massachusetts;  he does  not claim            citizenship in any other jurisdiction.   Thus, he is deemed a            citizen  of  the  Commonwealth.    See  id.    As  such,  the                                               ___  ___                                         -2-            controversy  is between  citizens  of  the  same  state  and,                                                        ____            diversity missing, the  district court lacked subject  matter            jurisdiction over the action.                      2.  Review of State Court Judgments.                          _______________________________                      Appellant plainly  is  attacking  the  state  court            judgment  against  him on  the  same  claim  that he  is  now            asserting.    The  Rooker-Feldman  doctrine  prohibits  lower                               ______________            federal courts such  as the district court and  this one from            reviewing  state court  judgments.   See  Rooker v.  Fidelity                                                 ___  ______     ________            Trust Co., 263 U.S. 413 (1923); District of Columbia Court of            _________                       _____________________________            Appeals v. Feldman, 460 U.S. 462 (1983).  Even if appellant's            _______    _______            federal claims never were presented in state court, they  are            "inextricably  intertwined"   with  that   judgment,  thereby            barring review by this or the district court.   See Ritter v.                                                            ___ ______            Ross, 992 F.2d  750, 753-54 (7th Cir. 1993) (quoting Feldman,            ____                                                 _______            460 U.S.  at 483  n.16) (internal  quotation marks  omitted),            cert. denied, 510 U.S. 1046 (1994).            ____________                      3.  Notice.  The district  court in its endorsement                          ______            granting  appellee's motion to dismiss gave three reasons for            its  actions.   Although succinct,  we think  that they  were            sufficient.   Given the  basic  flaws in  the complaint,  and            defendant's   memorandum  explaining   the   nature  of   the            jurisdictional flaw, appellant was adequately apprised of the            reasons for the dismissal.                                         -3-                      We therefore  summarily affirm the judgment  of the                                              ______            district court.   See Local R. 27.1.   Appellant's motions to                              ___            proceed in forma  pauperis and without  briefs are denied  as                                                               ______            moot.                                         -4-